     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 1 of 8 Page ID #:103



 1   CAROL A. SOBEL SBN 84483
 2   MONIQUE A. ALARCON SBN 311650
     WESTON ROWLAND SBN 327599
 3
     LAW OFFICE OF CAROL A. SOBEL
 4   725 Arizona Avenue, Suite 300
 5   Santa Monica, ca 90401
     T. 310 393 3055
 6   E. carolsobel@aol.com
 7   E. monique.alarcon8@gmail.com
 8
     E. rowland.weston@gmail.com

 9   PAUL COOK SBN 290583
10   13148 Parkwood Place
     Baldwin Park, CA 91706
11   E. cookp2012@lawnet.ucla.edu
12
     Attorneys for Plaintiff
13
14
15
16            UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
                        CALIFORNIA- WESTERN DIVISION
17
18
      BALDWIN PARK FREE SPEECH            Case No.: 2:19-cv-09864- CAS -E
19    COALITION, et al.,
20                                        DECLARATION OF ROBERT
                   Plaintiffs,            EHLERS IN SUPPORT OF
21
                                          PRELIMINARY INJUNCTION
22          vs.
23
                                          Date: February 3, 2020
                                          Time: 10:00 a.m.
24    CITY OF BALDWIN PARK,               Ctrm: 8D
25                 Defendant.
                                          Action Filed: Nov. 18, 2019
26
27
28
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 2 of 8 Page ID #:104



 1                        DECLARATION OF ROBERT EHLERS
 2         I, Robert Ehlers, declare as follows:
 3      1. This declaration is submitted in support of Plaintiff’s motion for preliminary
 4         injunction. The facts set forth herein are within my personal knowledge. If
 5         called as a witness, I could and would testify to the same.
 6      BACKGROUND OF THIS LAWSUIT
 7      2. I am a business owner of the commercial property located on Puente Ave. and
 8         Ramona Blvd. This property is zoned for industrial-commercial purposes.
 9      3. I am also a participant in the Plaintiff Baldwin Park Free Speech Coalition.
10      4. In mid-March 2019, I learned of a newspaper report concerning a jury verdict of
11         $7 million based on a finding that Council Member, Ricardo Pacheco
12         (“Pacheco”) discriminated against Baldwin Park’s former Chief of Police.
13      5. A few months ago, I learned of a story in the San Gabriel Valley Tribune
14         alleging a number of acts of corruption involving Pacheco, including use of a
15         public agency credit card at strip clubs.
16      6. After reading these stories, on or about March 17, 2019, I hung two identical
17         banners on the South and West wall of the building identified in Paragraph 2.
18         The banners caricaturize Pacheco as a jackass and label him a “liar”, “bully,”
19         “fraud”, “abuser” and “corrupt”. Below those words, my banners state, “DO
20         NOT VOTE COUNCIL MEMBER RICARDO PACHECO”. Exhibit 1.
21      7. Because my property has a fair amount of traffic, I want members of the public
22         to see my personal belief regarding Pacheco’s corruption. I hope that he will be
23         voted out of office for the city council elections in November of 2020. I believe
24         that public debate on such issues may take a long time to build, as is occurring
25         with the national presidency campaign.
26      HISTORY OF CITY CITATIONS, TAX LIENS, AND DEBT COLLECTION
27
28


                            Declaration of Robert Ehlers            1
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 3 of 8 Page ID #:105



 1      8. The City has issued multiple notices of fines, tax liens and now debt collection
 2         for the fines imposed for alleged violations of the City’s sign ordinance. The
 3         total fines now exceed $12,000.
 4      9. True and correct copies of each of the notices received by me or my father are
 5         attached at Exhibit 2. The first notice was received on April 17, 2019, the City
 6         issued the first notice of violation for the signs at our property. The notice
 7         issued under BPMC 153.170.060 (“temporary sign ordinance”). Subsequently,
 8         on May 2, 2019, the City sent an additional notice and increased the fine to
 9         $200.
10      10.On May 23, 2019, the City issued a “2nd Failure to Comply Notice.
11      11.On June 4, 2019, the City imposed an additional fine of $200 with an “Official
12         Notice of Delinquent Administrative Citation.”
13      12.On June 7, 2019, the City imposed a fine of $1000 with a “3rd Administrative
14         Citation.”
15      13.On June 24, 2019 -through my counsel, I made a request to the City Council,
16         Mayor and City Manager to dismiss the citations or provide an administrative
17         hearing. A day later, the City fined me another $400 with an “Official Notice of
18         Delinquent Administrative Citation.”
19      14.On July 31, 2019, the City denied my request for an administrative hearing for
20         failure to pay a “deposit” to obtain an administrative hearing
21      15.On August 9, 2019, the City fined me another $200 and threatened a lien on the
22         property through the Franchise Tax Board with an “Official Tax Offset Notice
23         Administrative Citation(s)”.
24
        16.On September 10, 2019, the City fined me $2,000 with a “5th Administrative

25
           Citation”.
        17.On September 24, 2019, the City fined me $2,000 with a “6th Administrative
26
           Citation”.
27
28


                            Declaration of Robert Ehlers             2
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 4 of 8 Page ID #:106



 1      18.On October 1, 2019, the City again fined another $2,000, and again stated that
 2         if all the fines were not paid, a lien would be placed on the property through the
 3         Franchise Tax Board “Official Tax Offset Notice Administrative Citation(s)”
 4         and “Official Tax Offset Notice Administrative Citation(s)”.
 5      19.Just three weeks later, on October 21, 2019, the City again issued a fine of
 6         $2,000 with an “Official Notice of Delinquent Administrative Citations”.
 7      20.On November 1, 2019, the City sent a “Notice of Delinquent Administrative
 8         Citations” for an unpaid fine of $2,000.
 9      21.I have not received notice that, on November 20, 2019, the City assigned $200
10         to a collection agency, with a letter titled “Notice of Delinquent Administrative
11         Citation Penalties.”
12      22.On December 3, 2019, the City again issued a notice of a $2,000 fine, and again
13         stated that if all the fines are not paid, a lien would be placed on the property
14         through the Franchise Tax Board “Official Tax Offset Notice Administrative
15         Citation(s)” and “Official Tax Offset Notice Administrative Citation(s)”.
16      NON-CONFORMING SIGNS EXIST THROUGHOUT THE CITY
17      23. At the time I put up banners on our property, I was aware of permanent banners
18         and signs displayed throughout the City which did not appear to conform to the
19         sign ordinance. Attached to my declaration at Exhibis 3-17 are some of the
20         non-conforming signs I observed recently in the City. Some are larger than the
21         signs on our building and some have been displayed for long periods of time,
22         contrary to the time restrictions for “temporary” signs.
23         OVERSIZED SIGNS
24      24. Only six feet away from my Pacheco-banner, two static billboards
25         approximately the size of 20’ x 10’ exist. This is about two and a half times the
26         size of my banners. One billboard advertises Modelo beer. (Ex. 3). The other
27         one advertises an accident lawyer. (Ex. 4).
28


                            Declaration of Robert Ehlers              3
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 5 of 8 Page ID #:107



 1       25.About 0.6 miles away from my Pacheco-banner, at 14514 Ramona Blvd., a
 2          Frontier FIOS temporary banner exists, which is about over 40’ x 10’. This is
 3          about five times the size of our sign. (Ex. 5) I have observed this banner up for
 4          approximately two years.
 5       26.About 0.7 miles away from our property at 14401 Ramona Blvd, is a temporary
 6          banner sign by Plaza Park on Maine. The sign reads “FREE CRAFT EVENT”.
 7          This sign is about 21’ x 4.5’. This is a little larger in area than the sign I display.
 8          (Ex. 6)
 9       27.About 1.8 miles away from our property, a temporary banner is displayed at
10          Frank’s market – which states, “WE CASH ALL TYPE OF COMMERCIAL
11          CHECKS”. The message is also translated in Spanish. (Ex. 7). This sign is
12          about 12’ x 6’, which is about the same square footage as our sign...
13       28.About 2.7 miles away from our property , at Baldwin Park Blvd. & Dalewood
14          St., theirs is a temporary banner for “JP Automotive.”. This banner has been
15          hanging there for at least five months. This sign is about 12’ x 4’. (Ex. 8)
16       29.About 2.9 miles away from our location, off the 10 East Baldwin Park Blvd-
17          exit, there is a temporary banner for “NICHOLS LUMBER”. The sign is about
18          19.5’ x 9.5’. This is over twice the square footage of our sign. (Ex. 9)
19       30.About 3 miles away from our property, off the 10 East Frazier St. exit, there are
20          two billboards advertising Morengo Casino and Fantasy Spring Casino. (Ex.
21          10)
22       31.According to the City’s executive report1, these billboards are 672 square feet.
23          Hence, these billboards are about eight times the size of the temporary banners
24          displayed on our building.
25
26   1
      https://www.baldwinpark.com/docssidemenu/community-
27   development/planning/environmental-documents/digital-billboards-is-mnd-final/969-
28   blpk-003-digital-sign-ordinance-executive-summary-september-12-2016/file


                              Declaration of Robert Ehlers              4
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 6 of 8 Page ID #:108



 1      SIGNS DISPLAYED LONGER THAN 3 MONTHS
 2      32.For at least five months plus, at about .8 miles from my building, at 14361
 3         Ramona Blvd, Baldwin Park, CA 91706, at the Baldwin Park Medical Center, I
 4         have observed a “temporary” sign re: “FOR LEASE & SALE CBRE”. (Ex.
 5         11).
 6      33.For more than five months, I observed a “grand opening” sign displayed on the
 7         property at 14334 Ramona Blvd , announcing the grand opening of an insurance
 8         company. (Ex. 12)
 9      34.For more than five months, a banner has been affixed on the building at 4220
10         Ramona Blvd 14334 Ramona Blvd, by the business located there. It states:
11         “WE’RE MOVING”. (Ex. 13).
12      35.For at least five months, at 1.2 miles away, at 3883 Baldwin Park Blvd., the
13         local Catholic church, St. John, has displayed a temporary banner advertising
14         Bingo every Friday night. (Ex. 14).
15      MORE THAN ONE BANNER PER PROPRETY
16      36.There are five signs on one property about 1 to 1.5 miles away from me, at
17         4390 Maine Ave., at the Altadena Dairy. They advertise Rockstar energy
18         drinks, Gatorade, Pepsi, and two signs for the California lottery. (Ex. 15).
19      37.There are two temporary banners about 0.7 miles away, at 7-Eleven, at 3705
20         Puente Ave, Baldwin Park, CA 91706. One banner states: “BUDWEISER OR
21         BUD LIGHT CHEAPEST PRICE IN TOWN!” the other states,: Teca-Lite (a
22         beer) is $12.99 for 18 pack can. (Ex. 16).
23      38.There are two temporary banners at the 7-Eleven, at 14101 Francisquito Ave.
24         One banner advertises a “12 pack can” at “$8.99”. (Ex. 17); the other one says:
25         “WE ACCEPT EBT”. (Ex. 18).
26      39.I want to be able to communicate my views to the public from the property my
27         family owns in Baldwin Park. As the City’s sign ordinance is now written, I
28         cannot communicate my political speech on issues of central concern to the

                            Declaration of Robert Ehlers             5
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 7 of 8 Page ID #:109



 1          community, including repeated allegations of corruption by elected officials.
 2          The sign ordinance requires me to get a permit, tell the City what I want to say,
 3          and pay a permit fee. I would not have to do any of this if I wanted to put up a
 4          “permanent” sign on our building advertising the business.
 5       40.Moreover, the City ordinance restricts how much I can speak by a sign on our
 6          property. I am can only speak four times a year for a maximum period of 30
 7          consecutive days each time. This restriction does not allow me to communicate
 8          my beliefs and views, which are continuous and ongoing. For instance,
 9          according to recent news2, Pacheco was fired from his former employment at
10          the West Valley Water Board, allegedly for charging his ratepayer credit card
11          for expenses at a strip club. He is still a Baldwin Park Council Member.
12       41.I want to display my banner as long as Pacheco is appearing in the news for
13          alleged corrupt acts or until he is voted out.
14       42.Also, the city ordinance’s time restriction on how long banners can be
15          displayed, does not allow me to react in a timely fashion to events as they
16          occur. The issues around our elected officials have been occurring for several
17          years. In addition to news reports about corruption at the Water District, there
18          was a multi-million jury verdict in a discrimination case concerning the former
19          police chief. Pacheco, Baldwin Park’s current city attorney, and the former
20          Baldwin Park police chief have also been sued on various grounds of corruption
21          in a whistleblower lawsuit, which is ongoing. I want to be able to speak with
22          banners on these and other issues as they arise in our City.
23       43.My family and I are distressed at the possibility that a tax lien could be placed
24          on our property and that at least one fine was sent to collection. This adversely
25          impacts our credit.
26
     2
27    https://www.sbsun.com/2019/11/08/baldwin-park-councilman-pushed-out-of-
28   embattled-rialto-water-district-after-6-month-paid-leave/


                             Declaration of Robert Ehlers             6
     Case 2:19-cv-09864-CAS-E Document 13 Filed 12/30/19 Page 8 of 8 Page ID #:110



 1      44.More seriously, the City recently charged my elderly father, Albert Ehlers, with
 2         a misdemeanor for violating the sign ordinance because we would not agree to
 3         submit to what we believe is an unconstitutional restriction on our First
 4         Amendment rights. The Albert Ehlers Family Trust is the legal name on the
 5         property ownership.
 6
 7   I declare under penalty of perjury under the laws of the United States that the forgoing
 8   is true and correct. Executed on the 29
                                          __ of December, 2019 at Baldwin Park,
 9   California.
10
11                      __________________________
12                      Robert Ehlers
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            Declaration of Robert Ehlers            7
